DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest an adjusting module, comprising: a frame, an optical assembly, an elastic assembly and at least one adjusting member, wherein
the optical assembly is fixed to the elastic assembly;
the elastic assembly is detachably assembled on the frame, and the elastic assembly comprises a fixing portion, a first elastic portion and a second elastic portion,
wherein:
the fixing portion is fixed to the optical assembly;
the first elastic portion comprises a first hook and a first elastic arm connected to each other, wherein the first elastic arm is connected to the fixing portion, and
the first hook is assembled to the frame; and
the second elastic portion comprises a second hook and a second elastic arm connected to each other, wherein the second elastic arm is connected to the fixing portion, and the second hook is assembled to the frame;
the frame has at least one through hole, and the at least one adjusting member penetrates through the at least one through hole and leans against the optical assembly; and
when the at least one adjusting member is adjusted, the optical assembly is displaced relative to the frame in a plane perpendicular to an incident optical axis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C DOWLING whose telephone number is (571)272-2116. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ton Minh-Toan can be 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM C. DOWLING/
Primary Examiner
Art Unit 2882



wcd